Title: To Thomas Jefferson from James Monroe, 10 August 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Augt. 10. 1802.
          
          Jas. Monroe’s best respects to Mr. Jefferson. He has the pleasure to send him a letter from Mr. Short with two pamphlets. He is very sorry he has it not in his power to call on him at present. An injury which he recd. in his leg a few days before he left Richmd., wh. is much increased by inflamation in coming up, confines him to his room. He hopes however that a few days repose will relieve him from so painful an embarrassment.
        